Case 4:17-cr-20092-MFL-SDD ECF No. 48, PageID.537 Filed 02/18/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                     Case No. 17-cr-20092
                                                      Hon. Matthew F. Leitman
v.

TERRANCE LLOYD-WEBB,


      Defendant.
_______________________________________________________________________/

             ORDER (1) DENYING DEFENDANT’S MOTIONS FOR
              COMPASSIONATE RELEASE (ECF Nos. 38, 43) AND
     (2) GRANTING DEFENDANT’S MOTION TO SUPPLEMENT (ECF No. 41)

       On November 6, 2020, and January 19, 2021, Defendant Terrance Lloyd-Webb filed

motions for compassionate release. (See Mots., ECF Nos. 38, 43.) Lloyd-Webb has also

sought permission to file a supplement to his supplemental brief. (See Mot., ECF No. 41.)

       The Court held a video hearing on Lloyd-Webb’s motions on February 17, 2021.

(See Notice of Hearing, ECF No. 47.) For the reasons explained on the record during the

hearing, Lloyd-Webb’s motion to supplement (ECF No. 41) is GRANTED and his

motions for compassionate release (ECF Nos. 38, 43) are DENIED.

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: February 18, 2021



                                           1
Case 4:17-cr-20092-MFL-SDD ECF No. 48, PageID.538 Filed 02/18/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 18, 2021, by electronic means and/or ordinary mail.

                                         s/ Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                            2
